Title: Senés to John Adams: A Translation, 10 May 1778
From: Senés, M.
To: Adams, John


      
       Sir
       Seyne near Toulon 10 May 1778
      
      I have the honor to inform you that I possess certain secret remedies that I consider as specific because they very rapidly cure collapses, old as well as new, even in subjects considered incurable, and for which I have 26 certificates of cure. Thanks to my secrets one could avoid sending officers and soldiers wounded in time of war to the waters and have them leave the hospitals, thus providing a great saving for the thirteen United Provinces of America.
      If my secrets are of any interest to you, sir, I shall have the honor of offering them to you with pleasure for the welfare and relief of your military. I have the honor to be with respect, sir, your very humble and very obedient servant
      
       Senés
      
      
       My address is Senes, Pensioner of the King, near Toulon in Provence, at Seyne.
      
     